Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 1 of 33
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 2 of 33




                     UNITED STATES DISTRICT COURT

                   NORTHERN DISTRICT OF CALIFORNIA

                            SAN JOSE DIVISION




                                       ORDER REGARDING MOTIONS FOR
                                       SUMMARY JUDGMENT
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 3 of 33




 I.   BACKGROUND

      A.   The Asserted Patents




      B.   Procedural History
                     Markman
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 4 of 33




 II.   LEGAL STANDARD

       A.      Report and Recommendation




            de novo



                                                                             World

Triathoalon Corp. v. Dunbar                                                  Convolve,

Inc. Compaq Computer Corp.



       B.      Summary Judgment




                       Mark I Marketing Corp. v. R.R. Donnelly & Sons Co.




Celotex Corp. v. Catrett

                                           Anderson v. Liberty Lobby, Inc.
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 5 of 33




                               Id

                                                                            Id



                                            In re Western States Wholesale Natural Gas

Antitrust Litigation

III.   DISCUSSION




                       could




IV.                                 TO THE REPORT AND RECOMMENDATION
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 6 of 33




   A.   Infringement of
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 7 of 33




       Id

                                      Id




                 Id



Id

                                       Id




       Id



            Id
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 8 of 33




                               O2 Micro




    Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc.

                                   O2 Micro

                                                                                          Id




O2 Micro




                                                                            Ecolab, Inc. v.

Envirochem, Inc.




                                                   Apple, Inc. v. Samsung
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 9 of 33




                 The local rules and this Court did not set out a particular process for
       resolving claim construction disputes only to let the parties make additional
       arguments at the summary judgment phase untethered to those carefully
       structured rules.
Apple, Inc. v. Samsung Elecs. Co., Ltd.

                                          see also Fujifilm Corp. v. Motorola Mobility LLC




                                                                      SanDisk v. Memorex

Products, Inc.                                          Sandisk




        Id

                                                                      O2 Micro       Sandisk

                    O2 Micro




                                                         Apple
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 10 of 33




              inter alia




                                                 None of these amendments
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 11 of 33



       have been made for reasons of patentability


                                                     Id



                                                          Id




                     Id




Southwall Tech. Ind. V. Cardinal IG Co.




      B.    Infringement of Claims 1
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 12 of 33




                                           Id




                                            Id




                                                              Id

                                                      Id




                                                                      Id




                  Id
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 13 of 33




                                                      Id




                                       Id

                                Id



        Id




               Cybor Corp. v. Fas Techs.




                            Novartis Corp. v. Ben Venue
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 14 of 33




                                                                  Id




                                           See, e.g.




     C.   Invalidity of                     for Lack of Written Description




                          time
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 15 of 33




                                                  Id



                                                             Id




                                       Id




                                                                              Id




                                                        Id



                                  Id




Moba, B. V. v. Diamond Automation, Inc.                                see also Ariad

Pharm., Inc. v. Eli Lilly & Co.



                   Boston Scientific Corp. v. Johnson & Johnson Inc.
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 16 of 33




                          PowerOasis, Inc. v T-Mobile USA, Inc.




                                                           Id
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 17 of 33




                                    Vasudevan Software, Inc. v. Microstrategy, Inc.




                                              Provenz v. Miller

      see also Scriptpro, LLC v. Innovation Assocs., Inc.




     D.    Invalidity of the             Due to Anticipation by U.S. Patent No. 6,798,941
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 18 of 33




                                                                     Id



        Id

                                               Id




                                                                          Id




                  Eli Lilly and Co. v. Barr Labs., Inc.,




                               Finisar Corp. v. The DirecTV Group, Inc.,




                                                           Schumer v. Laboratory Computer

Systems, Inc.
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 19 of 33




                                                         Id ¶


                                                        Id




                                                         See Albrechtsen v. Bd. Of

Regents of Univ. of Wisconsin Sys.




       E.   Obviousness of the
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 20 of 33




                                                      Id




                                  Id




           Id




                         Elder v. Tanner



                                                      Daubert




                                                                      Id

                                 Daubert
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 21 of 33




     F.     Non-




                             supra




                                        Id




       Id

                               Id
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 22 of 33




                                                    Id




                                               Id



        Id

                                                                Id



          Id




               inter alia
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 23 of 33




                                 Id




             See




                                                                      s




                                                              U.S. v. Lanni
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 24 of 33
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 25 of 33




                                                                        written




                                            See, e.g. Larson v.Wis. Cent. Ltd.



                                                              McAtee v. Buca Rest., Inc.




             Oracle Am., Inc. v. Google, Inc.
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 26 of 33
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 27 of 33




                                                                      inter alia




                                  inter alia




                                          and then




                                 before




     G.   Willful Infringement
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 28 of 33




Id




                                  In re Seagate Tech., LLC




                             .



                                 Bard Peripheral Vascular, Inc. v. W.L. Gore & Assocs.



                                  Id.



                                                             In re Seagate Tech., LLC



                                                        Halo Elecs., Inc. v. Pulse

Elecs., Inc.
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 29 of 33




                   Stryker Corp. v. Zimmer, Inc.




                                                                                 Octane Fitness, LLC

v. ICON Health & Fitness




                                Seagate




Seagate

                      Advanced Fiber Techs. (AFT) Trust v. J & L Fiber Servs. Inc.




                                                                     Halo and Stryker

                                                                       Seagate

                                                                       Seagate

          See, e.g. O1 Communique Lab., Inc. v. Citrix Sys., Inc.,
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 30 of 33




      H.




                                            supra




 V.                         TO THE REPORT AND RECOMMENDATION
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 31 of 33



VI.   ORDER
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 32 of 33
Case 5:16-cv-03260-BLF Document 452-15 Filed 02/15/19 Page 33 of 33




     IT IS SO ORDERED.
